DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Jay J. Hoette (Applicant’s Attorney) on 2022 June 15.
The application has been amended as follows: 
1.	A thermal bridge comprising: 
an upper bridge assembly including a plurality of upper plates arranged in an upper plate stack, each upper plate having a front end and a rear end, each upper plate having sides between the front end and the rear end, each upper plate having an inner end and an outer end, the plurality of upper plates including a plurality of first upper plates and a plurality of second upper plates, the first upper plates having a different shape than the second upper plates; 
a lower bridge assembly including a plurality of lower plates arranged in a lower plate stack, each lower plate having a front end and a rear end, each lower plate having sides between the front end and the rear end, each lower plate having an inner end and an outer end, the outer ends of the lower plates configured to face and thermally couple to an electrical component, the sides of the lower plates facing the sides of the upper plates to thermally interface the lower plates with the upper plates, the plurality of lower plates including a plurality of first lower plates and a plurality of second lower plates, the first lower plates having a different shape than the second lower plates; 
an upper spring element[[s]] extending from the inner ends of each of the first upper plates, each upper spring element including an upper mating interface engaging a corresponding second lower plate of the plurality of second lower plates 
a lower spring element[[s]] extending from the inner ends of each of the first lower plates, each lower spring element including a lower mating interface engaging a corresponding second upper plate of the plurality of second upper plates 
a bridge frame having connecting elements extending through the upper plates and the lower plates, the connecting elements including couplers to hold the upper plates in the upper plate stack and to hold the lower plates in the lower plate stack.

13.	A thermal bridge comprising: 
an upper bridge assembly including a plurality of upper plates arranged in an upper plate stack, each upper plate having a front end and a rear end, each upper plate having sides between the front end and the rear end, each upper plate having an inner end and an outer end, the upper plates including upper bridge plates and upper spacer plates, the upper bridge plates having upper overlapping regions; 
a lower bridge assembly including a plurality of lower plates arranged in a lower plate stack, each lower plate having a front end and a rear end, each lower plate having sides between the front end and the rear end, each lower plate having an inner end and an outer end, the lower plates including lower bridge plates and lower spacer plates, the lower bridge plates having lower overlapping regions, the lower plates configured to face and thermally couple to an electrical component, the lower spacer plates being aligned with the upper bridge plates and the lower bridge plates being aligned with the upper spacer plates such that the lower overlapping regions overlap with the upper overlapping regions, the sides of the lower bridge plates thermally interfacing with the sides of the upper bridge plates; 
upper spring elements extending from the inner ends of corresponding upper bridge plates, each upper spring element including an upper mating interface engaging the corresponding lower spacer plate to bias the upper plates in a first biasing direction generally away from the lower bridge assembly; 
lower spring elements extending from the inner ends of corresponding lower bridge plates, each lower spring element including a lower mating interface engaging the corresponding upper spacer plate to bias the lower plates in a second biasing direction generally away from the upper bridge assembly; and 
a bridge frame having connecting elements extending internally through the upper plates and the lower plates, the connecting elements including couplers to hold the upper plates in the upper plate stack and the lower plates in the lower plate stack.
19.	A communication system comprising: 
an electrical component having a component thermal interface; 
a heat transfer device including a thermal coupler having a device thermal interface; and 
a thermal bridge thermally coupled between the component thermal interface and the device thermal interface, the thermal bridge comprising: 
an upper bridge assembly including a plurality of upper plates arranged in an upper plate stack, each upper plate having a front end and a rear end, each upper plate having sides between the front end and the rear end, each upper plate having an inner end and an outer end, the upper plates including upper bridge plates and upper spacer plates, the upper bridge plates having upper overlapping regions; 
a lower bridge assembly including a plurality of lower plates arranged in a lower plate stack, each lower plate having a front end and a rear end, each lower plate having sides between the front end and the rear end, each lower plate having an inner end and an outer end, the lower plates including lower bridge plates and lower spacer plates, the lower bridge plates having lower overlapping regions, the lower plates configured to face and thermally couple to an electrical component, the lower spacer plates being aligned with the upper bridge plates and the lower bridge plates being aligned with the upper spacer plates such that the lower overlapping regions overlap with the upper overlapping regions, the sides of the lower bridge plates thermally interfacing with the sides of the upper bridge plates; 
upper spring elements extending from the inner ends of corresponding upper bridge plates, each upper spring element including an upper mating interface engaging the corresponding lower spacer plate to bias the upper plates in a first biasing direction generally away from the lower bridge assembly; 
lower spring elements extending from the inner ends of corresponding lower bridge plates, each lower spring element including a lower mating interface engaging the corresponding upper spacer plate to bias the lower plates in a second biasing direction generally away from the upper bridge assembly; and 
a bridge frame having connecting elements extending internally through the upper plates and the lower plates, the connecting elements including couplers to hold the upper plates in the upper plate stack and the lower plates in the lower plate stack.

Allowable Subject Matter
Claims 1-20 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jon T. Schermerhorn Jr. whose telephone number is (571)270-5283. The examiner can normally be reached M-F 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on (571) 272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JON T. SCHERMERHORN JR./           Primary Examiner, Art Unit 3763